    Case 2:19-cv-00405-JRG-RSP Document 1 Filed 12/17/19 Page 1 of 1 PageID #: 1



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

     JANE DOE,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
            v.                                     §
.                                                            Case No. 2:19-cv-00254-JRG-RSP
                                                   §
     ROGER VALENTINE, HARRISON                     §
     COUNTY, TEXAS, and SHERIFFS'                  §
     ASSOCIATION OF TEXAS,                         §
                                                   §
                 Defendants.                       §

                                                ORDER

           For the reasons discussed in the Order of October 9, 2019 (Dkt. No. 21), all claims against

    pro se Defendant Roger Valentine, which are currently stayed, are hereby severed from this action

    into a new action to be opened by the Clerk of Court, and shall continue to be stayed pending

    further order.
           SIGNED this 3rd day of January, 2012.
          SIGNED this 16th day of December, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE
